DETAILED ACTION
In response to communication filed on 22 June 2022, claims 1, 4, 7-8, 10, 13, 19 and 25-26 are amended. Claims 2-3, 5-6, 9, 11-12, 14-15, 18, 20, 25 and 26 are canceled. Claims 1, 4, 7-8, 10, 13, 16-17, 19 and 21-31 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Objection to Claims 1, 10, 13, 19, 25 and 26”, filed on 22 June 2019, have been carefully considered and based on the amendments, the objections with respect to claims 1, 10, 13, 19, 25 and 26 have been withdrawn. 

Applicant’s arguments, see “Rejection of Claims 1, 4, 7, 8 and 21-24 under 35 U.S.C. § 112(a)”, filed on 22 June 2022, have been carefully considered and based on the amendments, the rejection has been withdrawn. 

Applicant’s arguments, see “Rejection of Claim 8 under 35 U.S.C. § 112(b)”, filed on 22 June 2022, have been carefully considered and based on the amendments, the rejection has been withdrawn.

Applicant’s arguments, regarding art rejections, filed on 22 June 2022, have been carefully considered, but are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below. 

Claim Objections
Claims 8, 10 and 23 are objected to because of the following informalities:  
Claim 8 recites “the first indexing equipment” should read as –a first indexing equipment-- as it appears to be a typographical error and may cause antecedent basis issue.
Claim 10 recites “first indexing equipment” should read as --a first indexing equipment--also recites as it appears to be a typographical error and may cause antecedent basis issue.
Claim 23 recites “wherein the arriving speed” should read as --wherein an arriving speed-- as it appears to be a typographical error and may cause antecedent basis issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “by indexing processing equipment” and it is not clear if this indexing processing equipment is the same as the “second indexing equipment” or is it a different indexing equipment such as a third indexing equipment. Therefore it makes the claim indefinite. For the purpose of applying prior art, “indexing processing equipment” is interpreted as --the second indexing equipment--. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 19, 21-24, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 8,498,984 B1, hereinafter “Hwang”) in view of Oezgen (US 2008/0059873 A1, hereinafter “Oezgen”) further in view of Ganjoo (US 10,263,908 B1, hereinafter “Ganjoo”).

Regarding claim 1, Hwang teaches
A method, comprising: (see Hwang, [col3 lines22] “systems and/or methods described herein”). 
facilitating, by a system comprising a processor, receiving respective ones of a first part of documents of a stream of documents from a document source; (see Hwang, [col3 lines53-56] “Server 220 may crawl a corpus of documents (e.g., web documents), index the documents, and store information associated with the documents in a repository of documents”). 
for the respective ones of the first part of documents, generating, by the system, an index request… to index a received document of the first part of documents in a first indexing table generated (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 lines65-67] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents”).
to perform indexing of received documents of the second part of documents in a second indexing table generated… wherein indexing the received documents of the second part of the stream (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 line65 – col8 line67] “Each of the indexes may store information regarding one or more categories of documents…  a second index may store information regarding blog documents”) indexing the received document of the first part of documents into the first indexing table; and (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 lines65-67] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents”).
the first indexing table and the second indexing table… (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 line65 – col8 line3] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents, a second index may store information regarding blog documents”) for searching, (see Hwang, [col2 lines40-42] “the search engine may perform a search of one or more indexes and identify documents, as search results”) or generate a second receiving table and a third receiving table respectively from (see Hwang, [col9 lines37-43] “Category classification component 510 may assign search results to categories. In one implementation, category classification component 510 may assign a search result to a category by looking up the category information in a memory device, such as index 410, a table, or the like. For example, category classification component 510 may obtain the category information from an entry, corresponding to the search result, in index 410”; [col10 lines11-20] “category classification component 510 may assign some search results to categories by looking up the category information in a memory device, such as index 410, and may assign other search results to categories using one or more classification techniques… may use category information in index 410 for a particular search result, if index 410 stores category information for the particular search result” - search results with the category information from index 410 has been interpreted as receiving table) the first indexing table and the second indexing table, (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 line65 – col8 line3] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents, a second index may store information regarding blog documents”) for searching (see Hwang, [col2 lines40-42] “the search engine may perform a search of one or more indexes and identify documents, as search results”).
Hwang does not explicitly teach an index request for a first index processing device, wherein the index request causes the first index processing device documents in a first indexing table generated by the first index processing device; determining, by the system, a generating speed of respective indexing requests for the first part of documents; based on the generating speed in relation to a first threshold, for a second part of the documents of the stream, allocating, by the system, a second index processing device, a second indexing table generated by the second index processing device, wherein indexing the received documents of the second part of the stream by the second index processing device is performed in parallel with the first index processing device; based on a performance requirement, determining, by the system, whether to merge the first indexing table and the second indexing table into a first receiving table. 
However, Oezgen discloses indexing structured documents and also teaches
indexing for a first index processing device, wherein the index request causes the first index processing device to create an index by the first index processing device; (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “process 400 is executed for structured document 210 by first indexing process 301”).
allocating, by the system, a second index processing device to create another index by the second index processing device, (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “executed for structured documents 220, 230, 240, 250 of WebDAV file system 200 by second indexing process 302”) wherein the indexes created by the second index processing device (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “executed for structured documents 220, 230, 240, 250 of WebDAV file system 200 by second indexing process 302”) is performed  in parallel with (see Oezgen, [0059] “By using multiple indexing processes, multiple structured documents can be indexed concurrently”) the first index processing device (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “process 400 is executed for structured document 210 by first indexing process 301”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of index processors executing in parallel as being disclosed and taught by Oezgen, in the system taught by Hwang to yield the predictable results of improving intelligent indexing of structured documents for providing scalable search engines (see Oezgen, [0011] “The process improves intelligent indexing of structured documents for providing scalable search engines in a Web-based Distributed Authoring and Versioning (WebDAV) file system environment”).
The proposed combination of Hwang and Oezgen does not explicitly teach an index request determining, by the system, a generating speed of respective indexing requests for the first part of documents; based on the generating speed in relation to a first threshold, for a second part of the documents of the stream, based on a performance requirement, determining, by the system, whether to merge the first indexing table and the second indexing table into a first receiving table. 
However, Ganjoo discloses dynamically updating the allocation of resources used to process the requests and also teaches
determining, by the system, a generating speed of respective indexing requests for the first part of documents; (see Ganjoo, [col10 lines9-12] “the amount of time needed to execute a particular query against a search index depends in part upon the complexity of the query, and in part upon the size of the search index”; [col2 lines64-67] “Query latency can increase for several reasons, including an increase in the number of documents in the index, increase in the attributes stored in each document, increase in the number of queries sent”; [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”).
based on the generating speed in relation to a first threshold, for a second part of the documents of the stream, and performing functions based on the satisfaction of the criteria (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-40] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold… If the current configuration is satisfying the criterion, for example, the configuration can be left alone and the monitoring can continue”). 
based on a performance requirement, determining, by the system, whether to merge indexes (see Ganjoo, [col11 lines2-10] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed… the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”) into a first receiving table (see Ganjoo, [col11 lines2-10] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed… the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”; [col13 lines9-13] “if the threshold is 100 milliseconds and latency is currently at 30 milliseconds for two sub-indexes, then merging the indexes into a single index should result in a latency of around 60 milliseconds, which would still be under the latency threshold”; [col2 lines26-28] “a search server configured with appropriate search instructions, can compare keywords or other portions of the query against entries in an index”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of performance requirements, merging indexes and adjusting resources as being disclosed and taught by Ganjoo, in the system taught by the proposed combination of Hwang and Oezgen to yield the predictable results of minimizing the overhead and additional resources, or resource instances (see Ganjoo, [col10 line61 – col11 line6] “While breaking the indexes into sub-indexes can help to reduce latency, there can also be some advantages to minimizing the number of sub-indexes utilized… Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”).

Regarding claim 19, Hwang teaches
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of an index manager device, facilitate performance of operations, comprising: (see Hwang, [col4 lines41-60] “A computer-readable medium may refer to a non-transitory memory device… The computer program product may also contain instructions that, when executed, perform one or more methods, such as those described herein. The information carrier is a computer or machine-readable medium, such as memory 304, storage device 306, or memory on processor 302”).
determining a rate that respective documents of a first part of documents that were received via a stream of documents, (see Hwang, [col3 lines50-57] “may implement a search system 225 that receives search queries from clients 210, and that provides lists of search results that are responsive to the search queries. Server 220 may crawl a corpus of documents (e.g., web documents), index the documents, and store information associated with the documents in a repository of documents. Servers 230 and 240 may store or maintain documents that may be crawled or analyzed by server 220”) caused indexing requests to be generated for the respective documents, wherein, based on the indexing requests, the first part of documents were indexed… into a first index table; (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 lines65-67] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents”).
based on the rate, (see Hwang, [col3 lines50-57] “may implement a search system 225 that receives search queries from clients 210, and that provides lists of search results that are responsive to the search queries. Server 220 may crawl a corpus of documents (e.g., web documents), index the documents, and store information associated with the documents in a repository of documents. Servers 230 and 240 may store or maintain documents that may be crawled or analyzed by server 220”) for a second part of documents of the stream of documents… (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 line65 – col8 line67] “Each of the indexes may store information regarding one or more categories of documents…  a second index may store information regarding blog documents”) into the first index table and (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 lines65-67] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents”) into a second index table different from the first index table; and (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 line65 – col8 line3] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents, a second index may store information regarding blog documents” – both the indexes are different).
the first index table and the second index table (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 line65 – col8 line3] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents, a second index may store information regarding blog documents”). 
Hwang does not explicitly teach the first part of documents were indexed by a first indexing device; dividing the documents for processing in parallel between the first indexing device into the first index table and a second indexing device into a second index table; based on predicted system performance, determining, by the system, to merge the first index table and the second index table into a first searchable index.
However, Oezgen discloses indexing structured documents and teaches
creating an index by a first indexing device; (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “process 400 is executed for structured document 210 by first indexing process 301”).
dividing the documents for processing in parallel (see Oezgen, [0059] “By using multiple indexing processes, multiple structured documents can be indexed concurrently”) between the first indexing device (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “process 400 is executed for structured document 210 by first indexing process 301”) and a second indexing device (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “executed for structured documents 220, 230, 240, 250 of WebDAV file system 200 by second indexing process 302”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of index processors executing in parallel as being disclosed and taught by Oezgen, in the system taught by Hwang to yield the predictable results of improving intelligent indexing of structured documents for providing scalable search engines (see Oezgen, [0011] “The process improves intelligent indexing of structured documents for providing scalable search engines in a Web-based Distributed Authoring and Versioning (WebDAV) file system environment”).
The proposed combination of Hwang and Oezgen does not explicitly teach based on predicted system performance, determining, by the system, to merge the first index table and the second index table into a first searchable index.
However, Ganjoo discloses dynamically updating the allocation of resources used to process the requests and also teaches
based on predicted system performance, determining, by the system, to merge indexes (see Ganjoo, [col11 lines2-10] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed… the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”) into a first searchable index (see Ganjoo, [col11 lines2-10] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed… the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”; [col13 lines9-13] “if the threshold is 100 milliseconds and latency is currently at 30 milliseconds for two sub-indexes, then merging the indexes into a single index should result in a latency of around 60 milliseconds, which would still be under the latency threshold”; [col2 lines26-28] “a search server configured with appropriate search instructions, can compare keywords or other portions of the query against entries in an index”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of system performance and merging indexes as being disclosed and taught by Ganjoo, in the system taught by the proposed combination of Hwang and Oezgen to yield the predictable results of minimizing the overhead and additional resources, or resource instances (see Ganjoo, [col10 line61 – col11 line6] “While breaking the indexes into sub-indexes can help to reduce latency, there can also be some advantages to minimizing the number of sub-indexes utilized… Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”).

Regarding claim 4, the proposed combination of Hwang, Oezgen and Ganjoo teaches
wherein the generating speed in relation to the first threshold comprises (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) the generating speed being above the first threshold (see Ganjoo, [col13 lines5-7] “comparing the current latency value against the latency threshold, for example, to determine an amount that the current value is over, or under, the threshold”) that was selected to adjust processing resources allocated to the stream of documents (see Ganjoo, [col10 lines 9-14] “the amount of time needed to execute a particular query against a search index depends in part upon the complexity of the query, and in part upon the size of the search index. Accordingly, one way to manage aspects such as query latency is to adjust the size of the indexes against which the queries are executed”). The motivation for the proposed combination is maintained. 

Regarding claim 21, the proposed combination of Hwang, Oezgen and Ganjoo teaches
wherein the performance requirement comprises a requirement based on (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”) an estimated size for (see Ganjoo, [col10 lines11-12] “upon the size of the search index”) the first receiving index table (see Ganjoo, [col11 lines7-10] “the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”). The motivation for the proposed combination is maintained. 

Regarding claim 22, the proposed combination of Hwang, Oezgen and Ganjoo teaches
wherein the performance requirement comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”) a requirement to index the stream at selected rate (see Ganjoo, [col10 lines48-49] “the changing of size of the index as additional data is indexed”). The motivation for the proposed combination is maintained. 

Regarding claim 23, the proposed combination of Hwang, Oezgen and Ganjoo teaches
wherein the arriving speed in relation to the first threshold comprises (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) the arriving speed being greater than the first threshold frequency of documents arriving via the stream to be indexed (see Ganjoo, [col13 lines5-7] “comparing the current latency value against the latency threshold, for example, to determine an amount that the current value is over, or under, the threshold”). The motivation for the proposed combination is maintained. 

Regarding claim 24, the proposed combination of Hwang, Oezgen and Ganjoo teaches
wherein the performance requirement comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”) a requirement that no end of the stream of documents is predicted within a period of time (see Ganjoo, [col12 lines52-55] “an amount of time since the last index adjustment can optionally be determined”). The motivation for the proposed combination is maintained. 

Regarding claim 30, the proposed combination of Hwang, Oezgen and Ganjoo teaches
wherein the predicted system performance comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”) a predicted size (see Ganjoo, [col10 lines11-12] “upon the size of the search index”) for the first searchable index (see Ganjoo, [col10 lines28-31] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624”) at a predicted time the stream will stop (see Ganjoo, [col12 lines52-55] “an amount of time since the last index adjustment can optionally be determined”). The motivation for the proposed combination is maintained. 

Regarding claim 31, the proposed combination of Hwang, Oezgen and Ganjoo teaches
wherein the predicted system performance comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”) a predicted rate of indexing the stream of documents (see Ganjoo, [col10 lines48-49] “the changing of size of the index as additional data is indexed”). The motivation for the proposed combination is maintained. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Oezgen and Ganjoo in view of Shah (US 6,389,461 A1, hereinafter “Shah”).

Regarding claim 7, the proposed combination of Hwang, Oezgen and Ganjoo teaches
further comprising: determining, by the system, a surplus part of (see Ganjoo, [col2 lines65-66] “an increase in the number of documents in the index”) the first indexing table, (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 lines65-67] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents”) wherein an amount of data corresponding to the surplus part is greater than a second threshold amount of data; (see Ganjoo, [col4 lines59-62] “determining at least one of a value associated with the data field having an amount of alphabetic characters above a specified lower literal amount threshold”).  
merging, by the system,… (see Ganjoo, [col11 lines7-10] “the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”) in the first receiving table; (see Ganjoo, [col11 lines7-8] “the sub-indexes can be combined into… 662”).
associating, by the system, the first receiving table and documents associated with data source (see Ganjoo, [col4 lines9-12] “Each sub-index can have an associated search resource 108, 146 for utilizing the respective sub-index, where those search resources can be similar in size and type to the search resource 108”)
The proposed combination of Hwang, Oezgen and Ganjoo does not explicitly teach merging first entries in the surplus part into second entries in the first receiving table; the surplus part; and deleting the surplus part. 
However, Shah discloses indexing table of contents and also teaches
merge first entries in the surplus part into second entries of the index (see Shah, [col7 lines50-52] “The additional index items 35 are merged with the entries 34(m) (step 105) to form a unified index (in the following, the additional index entries 35”).
the surplus part; and (see Shah, [col7 line50] “The additional index items 35”).
deleting, by the system (see Shah, [col12 lines21-22] “to delete previously-stored information”; [col3 lines 11-12] “system 10”) the surplus part (see Shah, [col7 line50] “The additional index items 35”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of merging additional index items as being disclosed and taught by Shah, in the system taught by the proposed combination of Hwang, Oezgen and Ganjoo to yield the predictable results of providing effective searching based on the indexed information (see Shah, [col7 lines40-46] “The index 34 also includes a plurality of index entries 34(1) through 34(M) (generally identified by reference numeral 34(m)) and identifies the particular information topics associated with each index entry. Each entry 34(m) in the index 34 includes not only the textual index item, but also a pointer to each information topic 32(n) with which the index entry 34(m) is associated”; [col6 lines34-37] “automatically and/or at a user's request, perform a search to locate and retrieve information relating to particular subjects, and provide the located information to the user's remote user device”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Oezgen and Ganjoo in view of Zhang (US 2012/0203794 A1, hereinafter “Zhang”).

Regarding claim 8, the proposed combination of Hwang, Oezgen and Ganjoo teaches
the first indexing table and the second indexing table… (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 line65 – col8 line3] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents, a second index may store information regarding blog documents”) the first indexing table and the second indexing table; and (see Hwang, col7 lines45-47] “Index 410 may represent one or more indexes that may be stored in one or more memory devices, which may be co-located or remotely located”; [col7 line65 – col8 line3] “Each of the indexes may store information regarding one or more categories of documents. For example, a first index may store information regarding web documents, a second index may store information regarding blog documents”).
at second indexing equipment (see Ganjoo, [col9 line1] “an index configuration generator 410”) different from the first indexing equipment (see Ganjoo, [col9 lines23-24] “the index generator 412 can generate a search index for the data” – 410 and 412 are different). 
The proposed combination of Hwang, Oezgen and Ganjoo does not explicitly teach in response to determining that an amount of data corresponding to the first indexing table and the second processing index table is greater than a third threshold amount of data, ceasing, by the system, adding a new entry into the first processing index table and the second processing index table; and generating, by the system, a new processing index table. 
However, Zhang discloses event messages and also teaches
in response to determining that an amount of data corresponding to the working table (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”) is greater than a third threshold amount of data, ceasing, by the system, adding a new entry into the working table (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”; [page13 col2] “when a number of the event messages exceeds a specified threshold” – once the threshold is exceeded, the table does not add new entries but renames the table and creates a new table). 
generating, by the system, a new indexing table to store record information (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of comparing amount of data with threshold and creating a new table as being disclosed and taught by Zhang, in the system taught by the proposed combination of Hwang, Oezgen and Ganjoo to yield the predictable results of efficiently responding to queries (see Zhang, [0018] “for efficiently responding to queries to large datasets of event messages generally comprises dividing up received event messages into threshold-sized R-tables and storing, in Mand S-tables, information which summarizes each R-table according to predetermined criteria”).

Claims 10, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo in view of Oezgen further in view of Mattis et al. (US 6,128,627 A1, hereinafter “Mattis”).

Regarding claim 10, Ganjoo teaches
Indexing equipment, comprising: (see Ganjoo, [col8 lines63-65] “system embodiment 400 for an index configuration for searchable data in a networked environment”). 
at least one processing unit; and (see Ganjoo, [col17 lines3-4] “at least one central processing unit (CPU)”). 
at least one memory coupled to the at least one processing unit, that stores executable instructions that, when executed by the at least one processing unit, facilitate performance of operations, comprising: (see Ganjoo, [col16 lines57-58] “The environment can include a variety of data stores and other memory and storage media”; [col14 lines62-65] “the device can include many types of memory, data storage, or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor 1002”). 
determining a first number of indexing requests for documents received via a stream of documents, the indexing requests being received within a predetermined period of time; (see Ganjoo, [col10 lines9-12] “the amount of time needed to execute a particular query against a search index depends in part upon the complexity of the query, and in part upon the size of the search index”; [col2 lines64-67] “Query latency can increase for several reasons, including an increase in the number of documents in the index, increase in the attributes stored in each document, increase in the number of queries sent”; [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”). 
based on the first number of indexing requests in a first relation to a first threshold, (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) splitting the stream of documents into a first part of documents indexed… and a second part of documents indexed, wherein the first part of document is indexed into a first… index and the second part is indexed into a second… index; and (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624… the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes”; [col5 lines12-16] “having determined a data field type for a data field included in the data, the network service can determine whether or not to enable an option to include the data field in the search index to be generated”; [col2 lines3-4] “a search index can be divided into two or more sub-indexes against which queries can be executed concurrently”; [col17 lines19-21] “storage media for temporarily… storing).
based on a second relation of indexing performance to a second threshold, (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed” – the second relation is interpreted as minimizing overhead and additional resource) merging the first… index and the second… index into a first searchable index (see Ganjoo, [col11 lines2-10] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed… the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”).
Ganjoo does not explicitly teach splitting the stream of documents into a first of documents indexed by a first indexing equipment and a second part by second indexing equipment; cached index; cached index; cached index; cached index. 
However, Oezgen discloses indexing structured documents and teaches
creating an index by a first indexing device; (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “process 400 is executed for structured document 210 by first indexing process 301”) and creating another index by second indexing equipment, (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “executed for structured documents 220, 230, 240, 250 of WebDAV file system 200 by second indexing process 302”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of index processors executing in parallel as being disclosed and taught by Oezgen, in the system taught by Ganjoo to yield the predictable results of improving intelligent indexing of structured documents for providing scalable search engines (see Oezgen, [0011] “The process improves intelligent indexing of structured documents for providing scalable search engines in a Web-based Distributed Authoring and Versioning (WebDAV) file system environment”).
The proposed combination of Ganjoo and Oezgen does not explicitly teach cached index; cached index; cached index; cached index. 
However, Mattis discloses cached objects and also teaches
cached indexes… (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”) cached indexes (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”).
cached indexes… (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”) cached indexes (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of cached indexes as being disclosed and taught by Mattis, in the system taught by the proposed combination of Ganjoo and Oezgen to efficiently store and retrieve objects from the cache (see Mattis, [col2 lines15-20] “A key problem in such caching is the efficient storage, location, and retrieval of objects in the cache. This document concerns technology related to the storage, location, and retrieval of multimedia objects within a cache. The object storage facility within a cache is called a "cache object store" or "object store").

Regarding claim 13, the proposed combination of Ganjoo, Oezgen and Mattis teaches
wherein the second index (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624… the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes”; [col5 lines12-16] “having determined a data field type for a data field included in the data, the network service can determine whether or not to enable an option to include the data field in the search index to be generated”; [col2 lines3-4] “a search index can be divided into two or more sub-indexes against which queries can be executed concurrently”) cached (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”) index is generated (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624… the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes”; [col5 lines12-16] “having determined a data field type for a data field included in the data, the network service can determine whether or not to enable an option to include the data field in the search index to be generated”; [col2 lines3-4] “a search index can be divided into two or more sub-indexes against which queries can be executed concurrently”) based on the first number of indexing requests in the first relation to the first threshold (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) by index processing equipment (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “executed for structured documents 220, 230, 240, 250 of WebDAV file system 200 by second indexing process 302”) different from the first indexing equipment (see Oezgen, [0053] “To speed up indexing of structured document 210 and other structured documents 220-250 stored in file system 200, multiple indexing processes 301, 302 are used”; [0059] “process 400 is executed for structured document 210 by first indexing process 301” – 301 and 302 are different indexing processes).The motivation for the proposed combination is maintained. 

Regarding claim 28, the proposed combination of Ganjoo, Oezgen and Mattis teaches
wherein the second relation of indexing performance to the second threshold comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed” – the second relation is interpreted as minimizing overhead and additional resource) that no end of the stream of documents is predicted within a period of time (see Ganjoo, [col12 lines52-55] “an amount of time since the last index adjustment can optionally be determined”). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo, Oezgen and Mattis in view of Shah.

Regarding claim 16, the proposed combination of Ganjoo, Oezgen and Mattis teaches
wherein the operations further comprise: determining a surplus part of the first index (see Ganjoo, [col2 lines65-66] “an increase in the number of documents in the index”) cached (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”) index; (see Ganjoo, [col2 lines65-66] “an increase in the number of documents in the index”; [col17 lines19-21] “storage media for temporarily… storing).
based on an amount of data corresponding to the surplus part being greater than a third threshold amount of data, (see Ganjoo, [col4 lines59-62] “determining at least one of a value associated with the data field having an amount of alphabetic characters above a specified lower literal amount threshold”) merging… (see Ganjoo, [col11 lines7-10] “the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”) in the first searchable index; (see Ganjoo, [col11 lines7-8] “the sub-indexes can be combined into… 662”).
associating, the first searchable and documents associated with data source (see Ganjoo, [col4 lines9-12] “Each sub-index can have an associated search resource 108, 146 for utilizing the respective sub-index, where those search resources can be similar in size and type to the search resource 108”).
The proposed combination of Ganjoo, Oezgen and Mattis does not explicitly teach merging first entries in the surplus part into second entries in the first searchable index; the surplus part; and deleting the surplus part. 
However, Shah discloses indexing table of contents and also teaches
merging first entries in the surplus part into second entries of the index (see Shah, [col7 lines50-52] “The additional index items 35 are merged with the entries 34(m) (step 105) to form a unified index (in the following, the additional index entries 35”).
the surplus part; and (see Shah, [col7 line50] “The additional index items 35”).
deleting (see Shah, [col12 lines21-22] “to delete previously-stored information”) the surplus part (see Shah, [col7 line50] “The additional index items 35”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of merging additional index items as being disclosed and taught by Shah, in the system taught by the proposed combination of Ganjoo, Oezgen and Mattis to yield the predictable results of providing effective searching based on the indexed information (see Shah, [col7 lines40-46] “The index 34 also includes a plurality of index entries 34(1) through 34(M) (generally identified by reference numeral 34(m)) and identifies the particular information topics associated with each index entry. Each entry 34(m) in the index 34 includes not only the textual index item, but also a pointer to each information topic 32(n) with which the index entry 34(m) is associated”; [col6 lines34-37] “automatically and/or at a user's request, perform a search to locate and retrieve information relating to particular subjects, and provide the located information to the user's remote user device”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo, Oezgen and Mattis in view of Shah.

Regarding claim 17, the proposed combination of Ganjoo, Oezgen and Mattis teaches
the first searchable index… (see Ganjoo, [col10 lines28-31] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624”) the first searchable index (see Ganjoo, [col10 lines28-31] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624”). 
cached indexes (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”). 
The proposed combination of Ganjoo, Oezgen and Mattis does not explicitly teach in response to determining that an amount of data corresponding to the first searchable index is greater than a fourth threshold amount of data, ceasing adding to the first searchable index; and generating a new searchable index table to receive entries from cached indexes. 
However, Zhang discloses event messages and also teaches
in response to determining that an amount of data corresponding to the working table (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”) is greater than a fourth threshold amount of data, ceasing adding to the working table (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”; [page13 col2] “when a number of the event messages exceeds a specified threshold” – once the threshold is exceeded, the table does not add new entries but renames the table and creates a new table). 
generating a new searchable index table receive entries from new working table (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of comparing amount of data with threshold and creating a new table as being disclosed and taught by Zhang, in the system taught by the proposed combination of Ganjoo, Oezgen and Mattis to yield the predictable results of efficiently responding to queries (see Zhang, [0018] “for efficiently responding to queries to large datasets of event messages generally comprises dividing up received event messages into threshold-sized R-tables and storing, in Mand S-tables, information which summarizes each R-table according to predetermined criteria”).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo, Oezgen and Mattis in view of Okrongli et al. (US 2008/0033592 A1, hereinafter “Okrongli”).

Regarding claim 25, the proposed combination of Ganjoo, Oezgen and Mattis teaches
wherein the second relation of the indexing performance to the second threshold comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed” – the second relation is interpreted as minimizing overhead and additional resource) an estimated size for (see Ganjoo, [col10 lines11-12] “upon the size of the search index”) a first receiving index table (see Ganjoo, [col11 lines7-10] “the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”) being determined to be (see Ganjoo, [col13 lines43-48] “comparing the current latency value against a latency threshold and determining the effect that a change in the number, type, and/or size of resources allocated would bring the latency closer to the threshold while remaining under (or getting under) the threshold, in order to satisfy customer latency requirements while minimizing customer cost”)
The proposed combination of Ganjoo, Oezgen and Mattis does not explicitly teach the first receiving index table being determined to be larger than the second threshold.
However, Okrongli discloses compatibility index and also teaches 
index values are larger than the second threshold (see Okrongli, [0036] “the compatibility index value is equal to or greater than the threshold (or the matching criteria are met, as the case may be)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of comparing index values with threshold as being disclosed and taught by Okrongli, in the system taught by the proposed combination of Ganjoo, Oezgen and Mattis to yield the predictable results of automatically sorting information (see Okrongli, [0040] “As a result of matching algorithm 64 as described above, all of the matched tools may be identical in geometry to source tool 16 (i.e., if the threshold value to which the compatibility index value is compared is set to one)… Where all of the matched tools are identical in geometry to source tool 16 (or where there is a tie in the compatibility index sorting), the matched tools may be automatically sorted by location”).

Regarding claim 26, the proposed combination of Ganjoo, Oezgen and Mattis teaches
wherein the second relation of the indexing performance to the second threshold comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed” – the second relation is interpreted as minimizing overhead and additional resource) a requirement to index the stream at selected rate (see Ganjoo, [col10 lines48-49] “the changing of size of the index as additional data is indexed”). 
The proposed combination of Ganjoo, Oezgen and Mattis does not explicitly teach a requirement to index the stream at selected rate that exceeds the second threshold.
However, Okrongli discloses compatibility index and also teaches 
index values that exceeds the second threshold (see Okrongli, [0036] “the compatibility index value is equal to or greater than the threshold (or the matching criteria are met, as the case may be)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of comparing index values with threshold as being disclosed and taught by Okrongli, in the system taught by the proposed combination of Ganjoo, Oezgen and Mattis to yield the predictable results of automatically sorting information (see Okrongli, [0040] “As a result of matching algorithm 64 as described above, all of the matched tools may be identical in geometry to source tool 16 (i.e., if the threshold value to which the compatibility index value is compared is set to one)… Where all of the matched tools are identical in geometry to source tool 16 (or where there is a tie in the compatibility index sorting), the matched tools may be automatically sorted by location”).

Regarding claim 27, the proposed combination of Ganjoo, Oezgen and Mattis teaches
wherein the first number of indexing requests in the first relation to the first threshold comprises the first number of indexing requests (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) being above a number of documents predicted to degrade performance (see Ganjoo, [col12 lines20-25] “recording the determined latency for each request associated with a customer over a period of time, then determining a metric by which to judge the performance. The metric can depend at  least in part upon the criterion or threshold specified by the customer”). 
The proposed combination of Ganjoo, Oezgen and Mattis does not explicitly teach a number of documents predicted to degrade performance more than a fifth threshold.
However, Okrongli discloses compatibility index and also teaches 
index values more than a fifth threshold (see Okrongli, [0036] “the compatibility index value is equal to or greater than the threshold (or the matching criteria are met, as the case may be)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of comparing index values with threshold as being disclosed and taught by Okrongli, in the system taught by the proposed combination of Ganjoo, Oezgen and Mattis to yield the predictable results of automatically sorting information (see Okrongli, [0040] “As a result of matching algorithm 64 as described above, all of the matched tools may be identical in geometry to source tool 16 (i.e., if the threshold value to which the compatibility index value is compared is set to one)… Where all of the matched tools are identical in geometry to source tool 16 (or where there is a tie in the compatibility index sorting), the matched tools may be automatically sorted by location”).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo, Oezgen and Mattis in view of Best et al. (US 2004/0260680 A1, hereinafter “Best”).

Regarding claim 29, the proposed combination of Ganjoo, Oezgen and Mattis teaches
wherein the operations further comprise, based on a third relation of indexing performance to the second threshold,… (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed” – the third relation is interpreted as minimizing resource instances) from the first cached index and the second cached index (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624… the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes”; Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”).  
The proposed combination of Ganjoo, Oezgen and Mattis does not explicitly teach generating a second searchable index and a third searchable index, respectively. 
However, Best discloses searching information in a distributed data processing system and also teaches
generating a second searchable index and a third searchable index, respectively, from personalized search indexes (see Best, [0100] “method of personalized searching for information”; [0101] “index records 318 in personalized search indexes 500”; [0152] “creating 930 a subset of a personalized search index includes copying 916 index records from a personalized search index and inserting them into a subset index table 900”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of copying the index information as being disclosed and taught by Best, in the system taught by the proposed combination of Ganjoo, Oezgen and Mattis to yield the predictable results of improving searching and indexing information in large distributed data processing system (see Best, [0007] “If searches could be performed with regard for individual users' interests or history of web navigation, searches could be better focused and search results could be more pertinent to users' purposes in searching for information. There are ongoing needs for improvement, therefore, in searching and indexing information in large distributed data processing system like the web”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156